Citation Nr: 1215172	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse, [redacted]




ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from February 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

In August 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board and the Veteran waived agency of original jurisdiction (AOJ) consideration orally during the August 2011 Board hearing.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance. 

The issue of entitlement to service connection cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 rating decision that denied reopening a claim for service connection for a parasitic condition of the brain with seizures on the basis that new and material evidence has not been submitted, was not appealed.  

2.  Evidence added to the record since the final January 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes.  


CONCLUSIONS OF LAW

1.  The January 1999 rating decision denying reopening of a claim for service connection for a parasitic condition of the brain with seizures is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for cerebral cysticercosis has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes is favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a decision dated in August 1987, the RO denied service connection for a parasitic condition of the brain with seizures finding that it was far more likely that the Veteran became infected with his involvement of selling pigs and eating pink pork and other products made from pork than his active service.  Notice of the decision and appellate rights were provided to the Veteran.  A notice of disagreement was not filed nor was new and material evidence received within one year, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

In March 1998, evidence was submitted in the form of medical evidence that was not of record at the time of the August 1987 denial.  In a rating decision dated in January 1999, the RO denied reopening the Veteran's claim for service connection.  A notice of the decision was provided to the Veteran.  A notice of disagreement was not filed nor was new and material evidence received within one year, and the January 1999 decision became final.  38 C.F.R. §§ 3.104, 3.156(b). 

The Veteran filed a claim to reopen in November 2006.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for cerebral cysticercosis is based on the same factual basis as the previously claimed cystic sycosis, parasitic condition of the brain and grand mal seizures, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the January 1999 rating decision included the Veteran's service treatment records (STRs).  Private medical records indicate that the Veteran had a grand mal seizure in October 1980.  Hospital records dated in October 1980 revealed diagnoses of seizure disorder and possible brain tumor.  A November 1980 discharge form indicated diagnoses of possible brain tumor and seizure disorder.  A March 1981 CT scan revealed multiple intracranial lesions that were likely due to infectious or parasitic disease.  In August 1981, the Veteran was hospitalized after an emergency room CT scan revealed a left temporal lobe lesion and right high parietal calcified lesion and after he had a second grand mal convulsion in February 1981.  The physician noted that the Veteran had been to Parris Island, Tennessee, Southern California, Okinawa, and Vietnam.  The physician also noted that the Veteran has been selling pigs as a side business since 1979 and has made and cooked meat and sausage.  The discharge diagnoses were cerebral cysti cercosis and grand mal seizure disorder, symptomatic, secondary to cerebral cysti cercosis.  

A February 1985 private CT brain scan revealed two distinct areas of cortical calcification that the interpreter felt represented cerebral calcification that may be due to old vascular injury or trauma.  A February 1985 hospital record indicated that the Veteran was admitted due to grand mal seizures.  Private medical records dating from March 1985 to October 1986 how the Veteran complained of and was treated for seizures and auras with no frank seizure activity.  Also included was an August 1986 private CT scan which revealed calcified foci of parasitic infestation.  The radiologist determined that the absence of surrounding edema suggested that active disease was not present.  A March 1987 note indicated that the Veteran had another grand mal seizure in February 1985.  

A May 1987 statement indicated that the Veteran suffered a seizure while in the car with friends.  A June 1987 statement from the Veteran's spouse indicates that his symptoms included light headedness, severe headaches, choosing the wrong words when speaking, repeating the same words over and over, inability to speak, inability to follow any commands, becoming unconscious, convulsions, vomiting, and remaining unconscious.  A March 1987 VA examination diagnosed the Veteran with cysticercosis of the brain.  A July 1987 statement from the Veteran's spouse reported that the Veteran has only had four grand mal seizures due to careful regulation of his medication.  She also reported that he had frequent episodes of ischemic attacks that encompassed the first four steps of the seizure pattern.  Medical records dating from September 1984 to February 1998 show continued treatment for seizures and related symptoms.  

The evidence submitted since the January 1999 rating decision denying reopening the Veteran's claim include private treatment records that diagnosed the Veteran with cysticercosis.  In July 2008, the Veteran's neurologist opined that the Veteran's cysticercosis lesions were secondary to his military service when he spent time in Vietnam for over a month and his time in Okinawa.  The physician opined that his diagnosis was typically gotten from eating tainted foods, particularly vegetables.  Also included were VA medical records which included a February 2007 neurology note.  The Veteran had a history of cysticercosis since 1979 and the physician noted that his seizures were reasonably well controlled.  Private medical records dating from May to October 2008 show continued treatment for cysticercosis along with complex partial seizures.  The Veteran also submitted Internet articles that reported that the incubation period for cysticercosis was months to years.  

During the August 2011 Board hearing, the Veteran testified that he worked as a computer programmer for IBM.  He testified that he sold packaged pork from a farmer that he knew but stated that the pork was already wrapped and packaged and that he just delivered the pork to people.  He denied that he was ever a pig farmer and at no time did he ever handle the meat other than what was wrapped and what he ate himself.  The Veteran also testified that his first symptoms appeared around 1980 when he passed out on the dining room floor.  He testified that he served in Vietnam and Okinawa.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The July 2008 physician's opinion and the Veteran's August 2011 hearing testimony is not cumulative and raises the possibility that the Veteran's current cysticercosis is related to active military service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

The Veteran avers that his condition resulted from his active duty service that brought him overseas in Southeast Asia.  A review of the Veteran's file indicates that service personnel records (SPRs) were not obtained.  Upon remand, those records should be requested and associated with the Veteran's claims file.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes present. 

The Board notes that the Veteran has reported treatment at St. Francis Hospital in March 1981, Lennox Hill Hospital in 1982, Duchess Radiology, Computerized Scanning, NMR scan, Montvale Medical Imaging and Columbia Presbyterian in October 1984.  See November 1986 statement.  The Board also notes that the Veteran reported that he sought treatment from Drs. Goodman, Picard, Frontera, Cahill, and Barrett.  A review of the Veteran's file indicates that complete copies of these records have not been associated with the claims file.  Upon remand, the Veteran should be requested to provide or authorize VA to obtain such records.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 29, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his cerebral cysticercosis that are not already associated with the claims folder.  Then attempt to obtain any identified records, to include records from Drs. Barrett, Picard, Frontera, Cahill, and Goodman; and medical records from St. Francis Hospital dated in March 1981, Lennox Hill Hospital dated in 1982, Duchess Radiology, Computerized Scanning, NMR scan, Montvale Medical Imaging, and Columbia Presbyterian dated in October 1984; provided that the necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  
If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from October 29, 2007.  

3.  The RO should request complete service personnel records (SPRs) pertaining to the Veteran from the appropriate agency.  

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of cerebral cysticercosis by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes and an opinion as to whether any disorder found, to include cerebral cysticercosis infection with seizure disorder, speech slurring, and mental changes, at least as likely as not began in or is related to active service.  In that regard, the examiner's attention is directed to the Veteran's first episode of grand mal seizures in October 1980.  In offering any opinion, the examiner should assume that the Veteran was never a pig farmer and that he did not handle meat products in a side business beyond what was wrapped and what he ate himself.  The rationale for any opinion offered should be provided.

5.  Ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


